Clinton, J.
In this suit the amount, claimed was $198, with interest, and judgment was rendered in March, 1884, for $118. In April, the amendment was adopted, extending our jurisdiction to cases exceeding $100, exclusive of interest. It is contended by defendant, that he had the right to appeal from the judgment herein, within twelve months after it was rendered. Held : The judgment, when rendered, was unappealable, and hence, it became final, and vested as property in plaintiff. Therefore, the adoption of the amendment did not give the right of appeal. Its effect is prospective exclusively.